Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 09/22/2022. Claims 1-4, 6-12, and 14-23 have been amended. No new claim has been added and no claim has been canceled. Claims 1-23 are pending.
Response to Arguments
Applicant’s arguments with respect to claims filed on 09/22/2022 have been considered
but they are not persuasive.
Regarding claim 1
a) The applicant’s arguments assert that the combination of Ould-Brahim et al. (US 20180167458) and Jiao (US 20160234099) do not teach “at each of a plurality of network nodes, wherein each network node supports routing packets according to a uniform routing criterion, indicating over a network one or more routing capabilities supported by the network node“, see Applicant’s remarks/arguments pages [10]-[13]. The examiner respectfully disagrees with that augment.
Applicant’s specification define “routing capability” as follows:
	In various implementations, the method 200 and/or the method 250 allow routing of data packets even though the network nodes and the communication links have different routing capabilities. In some implementations, the method 200 allows the network nodes and the communication links to support different routing criteria thereby providing more flexibility. For example, in some implementations, the method 200 allows the network nodes and/or the communication links to support different routing algorithms. Advantageously, the method 200 enables malleable routing for data packets by allowing the network nodes and/or the communication links to change their respective routing capabilities (e.g., by supporting different routing criteria), see [0040]. 
Applicant’s specification did not define “uniform routing criterion”. However, Applicant dependent claims 3 and 4 stated as follows:
Claim 3. The method of claim 2, wherein the non-SLA-conforming routing criterion is the uniform routing criterion.
Claim 4. The method of claim 3 wherein the uniform routing criterion is a shortest path criterion.
Examiner’s response:
Ould-Brahim teaches  that the communication system 100, includes the network 110, the network 120, the network 130, and the SDN controller 140. The SDN controller 140 is configured to discover a set of ingress PE devices (illustratively, a set of ingress PE devices 111) providing traffic to an egress peer link of an egress peer node (illustratively, egress peer link 122 associated with egress BR 119-1 or egress peer link 132 associated with egress BR 119-2) for a set of traffic flows, [0032]. The flow information associated with the egress peer link may be received by the SDN controller 140 from the egress peer node, determined by the SDN controller 140 based on information received by the SDN controller 140 from the egress peer node (e.g., based on processing of flow statistics received from the egress peer node), or the like, as well as various combinations thereof. In at least some embodiments, in which the egress peer node provides the flow information to the SDN controller 140, the configuration of the egress peer node by the SDN controller 140 to collect flow statistics and provide the flow information and the providing of the flow information to the SDN controller 140 may be based on a control protocol (e.g., OpenFlow, BGP FlowSpec, Netflow or the like), [0034]. Ould-Brahim further teaches that as shown in FIG. 2, as indicated by the flow information of flow information table 202-1 associated with ingress PE device 111-1, the SDN controller 140 determines, for each of the traffic flows traversing the egress peer link 122 of the egress BR 119-1 that is sourced from the ingress PE device 111-1, an indication of an amount of bandwidth of that traffic flow that is sent from ingress PE device 111-1 to the egress peer link 122 of the egress BR 119-1 (e.g., for the traffic flow denoted using 1.1.1.0/24 the ingress PE device 111-1 sends 1 M of data to the egress peer link 122 of the egress BR 119-1 and for the traffic flow denoted using 2.2.1.0/24 the ingress PE device 111-1 sends 1.5 M of data to the egress peer link 122 of the egress BR 119-1), [0036]. 
Jiao teaches as shown in FIG. 3 in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. Examiner interpreted a shortest route criteria (using a shortest path algorithm.) as an uniform routing criterion. So the combination of Ould-Brahim et al. (US 20180167458) and in view of Jiao (US 20160234099) teach the above limitations.
b) The applicant’s arguments further assert that the combination of Ould-Brahim et al. (US 20180167458) and Jiao (US 20160234099) do not teach “each routing capability being associated with one or more alternative routing criteria to the uniform routing criterion“, see Applicant’s remarks/arguments pages [15]-[16]. The examiner respectfully disagrees with that augment.
Applicant’s specification did not define “one or more alternative routing criteria to the uniform routing criterion”. However, Applicant’s independent claim 1 stated as follows:
Claim 1… “at each of plurality of network nodes, wherein each network node supports routing packets according to a uniform routing criterion, indicating over the network one or more routing capabilities supported by the network node, each routing capability being associated with one or more alternative routing criteria to the uniform routing criterion; receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes; determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across a network, the one or more alternative routing criteria chosen to conform to a Service Level Agreement (SLA); identifying, based at least in part on the received indications, one or more nodes from the plurality of nodes that support the routing capability associated with the determined one or more alternative routing criteria;…”
Examiner’s response:
Ould-Brahim teaches that  the network 110 is configured, based on EPE, such that each of the ingress PE devices 111 is associated with one of the egress BRs 119 such that the one of the egress BRs 119 with which the respective ingress PE device 111 is associated is an egress peer node for the respective ingress PE device 111. In the network 110, the egress BR 119-1 is the primary egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3…In the network 110, the egress BR 119-2 is available as an alternate egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3, [0023]. FIG. 2, as indicated by the flow information of flow information table 201, the SDN controller 140 identifies the top three traffic flows, in terms of bandwidth consumption, on egress peer link 122 of egress BR 119-1. The top three traffic flows include a first traffic flow (which is indicated by a source/destination IP address pair of 1.1.1.0/24) for which egress peer link 122 of egress BR 119-1 supports 2.5 M, a second traffic flow (which is indicated by a source/destination IP address pair of 2.2.1.0/24) for which egress peer link 122 of BR 119-1 supports 2 M, and a third traffic flow (which is indicated by a source/destination IP address pair of 3.3.1.0/24) for which egress peer link 122 of BR 119-1 supports 1 M, [0034]. Ould-Brahim further teaches that in the network 110, the egress BR 119-2 is available as an alternate egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3. The egress BR 119-2 may be an alternate egress peer node for the ingress PE devices 111-1, 111-2, and 111-3 in the sense that the destinations of the traffic flows from the ingress PE devices 111-1, 111-2, and 111-3 are reachable via both egress BR 119-1 and egress BR 119-2. Similarly, in the network 110, the egress peer link 132 is available as an alternate egress peer link for each of the ingress PE devices 111-1, 111-2, and 111-3, [0023]. Additionally, Ould-Brahim teaches that  The management action may include redirecting traffic of a particular traffic flow (e.g., the traffic flow causing the most congestion on the egress peer link) from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link associated with the egress peer link, redirecting traffic of multiple traffic flows (e.g., multiple traffic flows contributing to congestion on the egress peer link) from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link, or the like. It will be appreciated that various other management actions may be initiated by the SDN controller for the selected ingress PE device, [0050].
Jiao teaches as shown in FIG. 3 in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. So the combination of Ould-Brahim et al. (US 20180167458) and in view of Jiao (US 20160234099) teach the above limitations.
c) The applicant’s arguments assert that the combination of Ould-Brahim et al. (US 20180167458) and Jiao (US 20160234099) do not teach “receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes“, see Applicant’s remarks/arguments pages [13]-[16]. The examiner respectfully disagrees with that augment.
Applicant’s specification did not specify “receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes”. However, Applicant’s dependent claim 8 stated as follows:
Claim 8. (Currently Amended) The method of claim 1, wherein two or more network nodes from the plurality of network nodes each receive the indications from other network nodes regarding the routing capabilities supported by the other network nodes; and wherein each network node from the two or more network nodes determines a forwarding entry for each alternative routing capability based in part upon the indications received from the other network nodes.
Examiner’s response:
Ould-Brahim teaches that the traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link. The per-flow bandwidth information may be based on flow statistics which may be collected for the traffic flows on the egress peer node and the egress peer link, [0034]. Ould-Brahim further teaches that FIG. 2, as indicated by the flow information of flow information table 202-1 associated with ingress PE device 111-1, the SDN controller 140 determines, for each of the traffic flows traversing the egress peer link 122 of the egress BR 119-1 that is sourced from the ingress PE device 111-1, an indication of an amount of bandwidth of that traffic flow that is sent from ingress PE device 111-1 to the egress peer link 122 of the egress BR 119-1 (e.g., for the traffic flow denoted using 1.1.1.0/24 the ingress PE device 111-1 sends 1 M of data to the egress peer link 122 of the egress BR 119-1 and for the traffic flow denoted using 2.2.1.0/24 the ingress PE device 111-1 sends 1.5 M of data to the egress peer link 122 of the egress BR 119-1). Similarly, in the example of FIG. 2, as indicated by the flow information of flow information table 202-2 associated with ingress PE device 111-2, the SDN controller 140 determines, for each of the traffic flows traversing the egress peer link 122 of the egress BR 119-1 that is sourced from the ingress PE device 111-2, an indication of an amount of bandwidth of that traffic flow that is sent from the ingress PE device 111-2 to the egress peer link 122 of the egress BR 119-1 (e.g., for the traffic flow denoted using 1.1.1.0/24 the ingress PE device 111-2 sends 1 M of data to the egress peer link 122 of the egress BR 119-1 and for the traffic flow denoted using 2.2.1.0/24 the ingress PE device 111-2 sends 0.5 M of data to the egress peer link 122 of the egress BR 119-1), [0036]. Additionally, Ould-Brahim teaches the per-PE/per-flow bandwidth usage information for the egress peer link includes, for each combination of each traffic flow and each ingress PE device providing traffic of the traffic flow to the egress peer link, a respective indication of the amount of bandwidth provided from the respective ingress PE device to the egress peer link for the respective traffic flow. In the example of FIG. 2, as indicated by the flow information of flow information table 203 (determined based on the flow information of flow information tables 202), the per-PE/per-flow bandwidth usage information includes an indication that ingress PE device 111-2 is sending 1.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, ingress PE device 111-1 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, ingress PE device 111-2 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, and ingress PE device 111-2 is sending 0.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, [0037]. So the combination of Ould-Brahim et al. (US 20180167458) and in view of Jiao (US 20160234099) teach the above limitations.
d) The applicant’s arguments assert that the combination of Ould-Brahim et al. (US 20180167458) and Jiao (US 20160234099) do not teach “determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across the network, the one or more alternative routing criteria chosen to conform to a Service Level Agreement (SLA) “, see Applicant’s remarks/arguments pages [16]-[18]. The examiner respectfully disagrees with that augment.
Applicant’s specification define “SLA” as follows:
In some implementations, the device 300 provides automated steering of service traffic on the IGP prefix SID with the routing criterion implementing the service level agreement (SLA) associated with (e.g., required by) the service route, [0057]. Dependent claims 5, 6, 7 stated about SLA.
Examiner’s response:
Ould-Brahim teaches that the SDN controller 140 may initiate a management action to attempt to alleviate the congestion on the egress peer link due to the traffic flow. The SDN controller 140 may select, from the set of ingress PE devices that are contributing to congestion of the given traffic flow on the egress peer link, a selected ingress PE device sending traffic to the egress peer link for the given traffic flow (e.g., the ingress PE device sending the most traffic to the egress peer link for the given traffic flow, the ingress PE device sending the next-to-most traffic to the egress peer link for the given traffic flow, or the like) and may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link (e.g., of the same egress peer node or a different egress peer node), [0040].  Ould-Brahim further teaches as shown in FIG. 3 at block 370, the SDN controller initiates a management action for the selected ingress PE device. The management action that is initiated for the selected ingress PE device may depend on the basis for selection of the selected ingress PE device. The management action may include redirecting traffic of a particular traffic flow from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link associated with the egress peer link, redirecting traffic of multiple traffic flows from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link, or the like, [0050].
Jiao teaches that if flow data 102 is associated with an existing flow (330-No), controller 110 may determine whether prior transmission of data associated with the existing flow complied with one or more policy rules associated with the flow (block 340). For example, controller 110 may use network data 101 to determine whether characteristics associated with the transmission of the prior flow data satisfied one or more desired criteria (e.g., bandwidth, latency, jitter, transmission time, etc.) associated with the flow. The policy rule and the associated one or more desired transmission criteria may be determine based on, for example, a service level agreement (SLA) associated with source device 140 and/or destination device 150, [0046]. Controller 110 may further identify one or more desired transmission characteristics associated with flow data 102, and controller 110 may select from among the available network nodes 130 and connections 121 to combine to form path 105 that satisfies the one or more desired transmission characteristics. For example, controller 110 may identify an SLA associated with source device 140 and/or destination device 150, and controller 110 may identify a path 105 within network 120 that satisfies the SLA, [0050]. Jiao further teaches that the controller 110 may monitor known transmissions associated with different applications and select paths for these transmission based on various criteria, such as managing bandwidth, customer SLAs, minimizing system operation costs, etc., [0055]. FIG. 4, controller 110 may select a path for routing flow data based on the selected policy (block 450), [0059]. FIG. 3, if flow data 102 is associated with an existing flow (330-No) and the prior transmission of data associated with the existing flow complied with the one or more policy rules (block 340-Yes), flow data 102 may be transmitted via the path used for prior transmission for the flow (block 350), [0047]. So the combination of Ould-Brahim et al. (US 20180167458) and in view of Jiao (US 20160234099) teach the above limitations.
e) The applicant’s arguments assert that the combination of Ould-Brahim et al. (US 20180167458) and Jiao (US 20160234099) do not teach “identifying, based at least in part on the received indications, one or more network nodes from the plurality of network nodes that support the routing capability associated with the determined one or more alternative routing criteria “, see Applicant’s remarks/arguments pages [18]-[20]. The examiner respectfully disagrees with that augment.
Applicant’s specification did not specify “identifying, based at least in part on the received indications, one or more nodes from the plurality of nodes that support the routing capability associated with the determined one or more alternative routing criteria”. However, Applicant’s independent claim 1 stated it.
Examiner’s response:
Ould-Brahim teaches that the SDN controller 140 identifies a set of traffic flows on the egress peer node and the egress peer link for which ingress PE device discovery is to be performed (which also may be referred to as a set of traffic flows of interest or, more simply, traffic flows of interest). The traffic flows on the egress peer link may include all of the traffic flows on the egress peer link or a subset of the traffic flows on the egress peer link. The traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link, [0034]. Ould-Brahim further teaches as shown in FIG. 3, at block 360, the SDN controller selects, based on the per-PE/per-flow bandwidth usage information for the egress peer link, a selected ingress PE device, [0049]. ]. So the combination of Ould-Brahim et al. (US 20180167458) and in view of Jiao (US 20160234099) teach the above limitations.
Regarding claims 9 and 17, the claims contain similar features as recited in claim 1,
thus are rejected for the same reason for claim 1.
Regarding claims 2-8, 10-16 and 18-23, these claims depend from claim 1, 9 and 17 respectively, and thus are rejected for the same reason claim 1, 9 and 17.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous
rejections are hereby maintained for the unamended claims and updated for amended claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a criterion determination module”, “a route determination module” and “a node/link determination module” in claim 9 and “a route determination module” and “a node/link determination module” in Claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
          Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/685,986.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Instant Application 
Claim Number
Instant Application Claim Text
Copending Application 17/685,986  Claim Number
  Copending Application 17/685,986  Claim Text
1
1.	A method comprising: at each of plurality of network nodes, wherein each network node supports routing packets according to a uniform routing criterion, indicating over the network one or more routing capabilities supported by the network node, each routing capability being associated with one or more alternative routing criteria to the uniform routing criterion; receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes; determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across a network, the one or more alternative routing criteria chosen to conform to a Service Level Agreement (SLA); identifying, based at least in part on the received indications, one or more nodes from the plurality of nodes that support the routing capability associated with the determined one or more alternative routing criteria; determining a route for the first set of data packets through the network nodes and the communication links that support the routing capability and satisfies the SLA; and
 propagating the first set of data packets along the determined route.  
1
A method comprising: at each of plurality of network nodes, wherein each network node supports routing packets according to a uniform routing criterion, indicating over the network one or more routing capabilities supported by the network node, each routing capability being associated with one or more alternative routing criteria to the uniform routing criterion; receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes; determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across a network, the one or more alternative routing criteria chosen to control the latency of the data packets as they traverse the network; identifying, based at least in part on the received indications, one or more nodes from the plurality of nodes that support the routing capability associated with the determined one or more alternative routing criteria; determining a route for the first set of data packets through the network nodes and the communication links that support the routing capability and controls the latency; and propagating the first set of data packets along the determined route.
2
The method of claim 1 wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using at least one non-SLA-conforming criterion.  
2
The method of claim 1 wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using the uniform criterion
3
The method of claim 2, wherein the non-SLA-conforming routing criterion is the uniform criterion.  
2
The method of claim 1 wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using the uniform criterion
4
The method of claim 3 wherein the uniform criterion is a shortest path criterion.  
9
The system of claim 8 wherein the uniform criterion is a shortest route criterion.
5
The method of claim 1, wherein the SLA relates to a latency measurement.  
10
The system of claim 7, wherein the network performance metric is a latency measurement.
6
The method of claim 1, wherein the SLA relates to a supported level of encryption for the set of data packets.  
6
The method of claim 3, wherein determining a route for the set of data packets through the network nodes and the communication links that controls the latency includes computing the route according to Dijkstra's algorithm.
7
The method of claim 1, wherein the SLA relates to the type of application corresponding to the set of data packets.  
3
 The method of claim 1, wherein determining the route that controls the latency includes minimizing the latency of the set of data packets traversing the network.
8
The method of claim 1, wherein two or more network nodes from the plurality of nodes each receive the indications from other nodes regarding the routing capabilities supported by other network nodes; and wherein each network node from the two or more network nodes determines a forwarding entry for each alternative routing capability based in part upon the indications received from other network nodes.  
6
The method of claim 1, wherein two or more network nodes from the plurality of nodes each receive the indications from other nodes regarding the routing capabilities supported by other network nodes; and wherein each network node from the two or more network nodes determines a forwarding entry for each alternative routing capability based in part upon the indications received from other network nodes.
9
A system for configurable traffic routing comprising: a plurality of network nodes, each network node including a network interface, a non-transitory memory and one or more processors coupled with the non-transitory memory, wherein each network node supports routing packets according to a uniform routing criterion, and is further configured to support routing capabilities, each routing capability being associated with one or more operator-defined criteria, and wherein each network node transmits an indication of the supported routing capabilities on the network interface; a communications network with links interconnecting the plurality of network nodes in a physical topology; the system further including a criterion determination module, a node/link determination module, and a route determination module; wherein the criterion determination module is configured to determine one or more operator-defined routing criteria to transmit a set of data packets across a network, wherein the one or more operator-defined routing criteria are associated with a routing capability, and wherein the one or more operator-defined routing criteria enable conformance to a Service Level Agreement (SLA); wherein the node/link determination module is configured to identify network nodes and communication links in the network that satisfy the routing capability; and wherein the route determination module is configured to use the one or more operator-defined routing criteria to identify a route for data packets through the network nodes and the communication links that support the routing capability and conform to the SLA; wherein the system is operable to configure the set of network nodes and links corresponding to the route identified by the route determination module to exchange a first set of packets traversing the system using the identified route.  
7
A system for configurable traffic routing comprising: a plurality of network nodes, each network node including a network interface, a non-transitory memory and one or more processors coupled with the non-transitory memory, wherein each network node supports routing packets according to a uniform routing criterion, and is further configured to support routing capabilities, each routing capability being associated with one or more operator-defined criteria, and wherein each network node transmits an indication of the supported routing capabilities on the network interface; a communications network with links interconnecting the plurality of network nodes in a physical topology; the system further including a criterion determination module, a node/link determination module, and a route determination module; wherein the criterion determination module is configured to determine one or more operator-defined routing criteria to transmit a set of data packets across a network, wherein the one or more operator-defined routing criteria are associated with a routing 24Attorney Docket No.: 60374.1596USC4/1013047-US.06 capability, and wherein the one or more operator-defined routing criteria are associated with control of a network performance metric; wherein the node/link determination module is configured to identify network nodes and communication links in the network that satisfy the routing capability; and wherein the route determination module is configured to use the one or more operator-defined routing criteria to identify a route for data packets through the network nodes and the communication links that support the routing capability and control the network performance metric; wherein the system is operable to configure the set of network nodes and links corresponding to the route identified by the route determination module to exchange a first set of packets traversing the system using the identified route.
10
The system of claim 9 wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using at least one non-SLA-conforming criterion.  
8
The system of claim 7 wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using the uniform criterion.
11
The system of claim 10 wherein the non-SLA-conforming criterion is the uniform criterion.  
8
 The system of claim 7 wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using the uniform criterion.
12
The system of claim 10 wherein the non-SLA-conforming criterion is a shortest path criterion.  
9
 The system of claim 8 wherein the uniform criterion is a shortest route criterion.
13
The system of claim 9, wherein the SLA relates to a latency measurement.  
10
The system of claim 7, wherein the network performance metric is a latency measurement.
14
The system of claim 9, wherein the SLA relates to a supported level of encryption for the set of data packets.  
6
The method of claim 3, wherein determining a route for the set of data packets through the network nodes and the communication links that controls the latency includes computing the route according to Dijkstra's algorithm.
15
The system of claim 9, wherein the SLA relates to the type of application corresponding to the set of data packets.  
11

The system of claim 10, wherein the path taken by the first set of packets minimizes the latency associated with traversing the network.
16
The system of claim 9 wherein more than one node includes a node/link determination module and a route determination module.  
14
The system of claim 7 wherein more than one node includes a node/link determination module and a route determination module.
17
A non-transitory computer-readable medium containing logic which, when executed by one or more processors: at each of a plurality of network nodes, each network node supporting routing packets according to a uniform routing criterion, indicate one or more routing capabilities supported by the network node, each routing capability being associated with a one or more operator-defined alternative routing criteria; receive, by a first network node, the indications regarding the routing capabilities supported by each of the plurality of network nodes; determine, at the first network node, one or more operator-defined alternative criteria to use to route a first set of data packets across a network, the one or more operator-defined alternative criteria chosen to conform the path of the first set of data packets to a Service Level Agreement (SLA); identify, based at least in part on the received indications, one or more network nodes from the plurality of network nodes that support the routing capability associated with the determined one or more operator-defined alternative criteria; determine a route for the first set of data packets through the network nodes and the communication links that supports the routing capability and controls the latency using at least one operator-defined criterion; and propagate the first set of data packets along the determined route.  
15
A non-transitory computer-readable medium containing logic which, when executed by one or more processors: at each of a plurality of network nodes, each network node supporting routing packets according to a uniform routing criterion, indicate one or more routing capabilities supported by the network node, each routing capability being associated with a one or more operator-defined alternative routing criteria; receive, by a first network node, the indications regarding the routing capabilities supported by each of the plurality of network nodes; determine, at the first network node, one or more operator-defined alternative criteria to use to route a first set of data packets across a network, the one or more operator-defined alternative criteria chosen to control the latency of the first set data packets as they traverse the network; identify, based at least in part on the received indications, one or more network nodes from the plurality of network nodes that support the routing capability associated with the determined one or more operator-defined alternative criteria; determine a route for the first set of data packets through the network nodes and the communication links that supports the routing capability and controls the latency using at least one operator-defined criterion; and propagate the first set of data packets along the determined route.
18
The logic of claim 16, wherein the route taken by the set of data packets is different than a route calculated by using at least one non-SLA-conforming criterion.  
17
 The logic of claim 15, wherein determining the route that controls the latency of the first set of data packets as they traverse the network includes minimizing the latency of the first set of data packets traversing the network.
19
The logic of claim 17, wherein the non-SLA-conforming criterion is a shortest route criterion.  
16
 The logic of claim 15, wherein the path taken by the first set of packets traversing the system is different than a route taken by a second set of packets traversing the system using a route calculated using a shortest route criterion.
20
The logic of claim 17, wherein the SLA relates to a latency measurement.  
17
 The logic of claim 15, wherein determining the route that controls the latency of the first set of data packets as they traverse the network includes minimizing the latency of the first set of data packets traversing the network.
21
The logic of claim 17, wherein the SLA relates to a supported level of encryption for the set of data packets.  
19
 The logic of claim 20, wherein determining a route for the set of data packets through the network nodes and the communication links that support the routing capability and controls the latency includes computing the route according to Dijkstra's algorithm using the latency as an input.
22
The logic of claim 17, wherein the SLA relates to the type of application corresponding to the set of data packets.  
18
 The logic of claim 15, wherein determining the route that controls the latency of the first set of data packets as they traverse the network includes reducing the latency of the first set of data packets traversing the network relative to the latency of a second set of data packets traversing the network via a route computed using the uniform routing criterion.
23
The logic of claim 17, wherein two or more network nodes from the plurality of network nodes each include logic to: receive the indications from other network nodes regarding the routing capabilities supported by the other network nodes; and determine a forwarding entry for each routing capability supported based in part upon the indications received from other network nodes.  

20
The logic of claim 16, wherein two or more network nodes from the plurality of network nodes each include logic to: receive the indications from other network nodes regarding the routing capabilities supported by the other network nodes; and determine a forwarding entry for each routing capability supported based in part upon the indications received from other network nodes.


One of ordinary skill in the art would conclude that the claims at issue are obvious variants of one another because the method claims in copending Application 17685,986 comprise substantially the similar limitations as the identified method, system and a non-transitory computer-readable medium  claims in the instant application. With regards to the system claims, it would have been obvious to one of ordinary skill in the art to implement the method steps detailed in Claim 1 in a system comprising a system for configurable traffic routing comprising: a plurality of network nodes, each network node including a network interface, a non-transitory memory and one or more processors coupled with the non-transitory memory to perform the steps as described in independent claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s note: in what follows, references are drawn to Ould-Brahim unless otherwise mentioned.
Claims 1-5, 8-13, 16-20, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Brahim et al. (US 20180167458 A1, henceforth “Ould-Brahim”) and in view of Jiao (US 20160234099, henceforth “Jiao”).
Regarding claim 1, Ould-Brahim discloses a method comprising (FIG. 2 depicts the communication system of illustrating an embodiment of discovery of a set of ingress provider edge devices providing traffic to an egress peer link for a set of traffic flows, [0031]): 
at each of a plurality of network nodes, wherein each network node supports routing packets according to more routing capabilities supported by the network node (The communication system 100, includes the network 110, the network 120, the network 130, and the SDN controller 140. The SDN controller 140 is configured to discover a set of ingress PE devices (illustratively, a set of ingress PE devices 111) providing traffic to an egress peer link of an egress peer node (illustratively, egress peer link 122 associated with egress BR 119-1 or egress peer link 132 associated with egress BR 119-2) for a set of traffic flows, [0032]. The flow information associated with the egress peer link may be received by the SDN controller 140 from the egress peer node, determined by the SDN controller 140 based on information received by the SDN controller 140 from the egress peer node (e.g., based on processing of flow statistics received from the egress peer node), or the like, as well as various combinations thereof. In at least some embodiments, in which the egress peer node provides the flow information to the SDN controller 140, the configuration of the egress peer node by the SDN controller 140 to collect flow statistics and provide the flow information and the providing of the flow information to the SDN controller 140 may be based on a control protocol (e.g., OpenFlow, BGP FlowSpec, Netflow or the like), [0034]. Examiner interpreted flow statistics (Flow information table 201, 202, 203 etc.) of each router as routing capabilities. The missing/crossed out limitations will be discussed in view of Jiao.), each routing capability being associated with one or more alternative routing criteria to  (The network 110 is configured, based on EPE, such that each of the ingress PE devices 111 is associated with one of the egress BRs 119 such that the one of the egress BRs 119 with which the respective ingress PE device 111 is associated is an egress peer node for the respective ingress PE device 111. In the network 110, the egress BR 119-1 is the primary egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3…In the network 110, the egress BR 119-2 is available as an alternate egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3, [0023]. FIG. 2, as indicated by the flow information of flow information table 201, the SDN controller 140 identifies the top three traffic flows, in terms of bandwidth consumption, on egress peer link 122 of egress BR 119-1. The top three traffic flows include a first traffic flow (which is indicated by a source/destination IP address pair of 1.1.1.0/24) for which egress peer link 122 of egress BR 119-1 supports 2.5 M, a second traffic flow (which is indicated by a source/destination IP address pair of 2.2.1.0/24) for which egress peer link 122 of BR 119-1 supports 2 M, and a third traffic flow (which is indicated by a source/destination IP address pair of 3.3.1.0/24) for which egress peer link 122 of BR 119-1 supports 1 M, [0034]. The missing/crossed out limitations will be discussed in view of Jiao.);
receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes (The traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link. The per-flow bandwidth information may be based on flow statistics which may be collected for the traffic flows on the egress peer node and the egress peer link, [0034]. This technique is used for receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes.);  
determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across the network, the one or more alternative routing criteria chosen to conform to a  (The SDN controller 140 may initiate a management action to attempt to alleviate the congestion on the egress peer link due to the traffic flow. The SDN controller 140 may select, from the set of ingress PE devices that are contributing to congestion of the given traffic flow on the egress peer link, a selected ingress PE device sending traffic to the egress peer link for the given traffic flow (e.g., the ingress PE device sending the most traffic to the egress peer link for the given traffic flow, the ingress PE device sending the next-to-most traffic to the egress peer link for the given traffic flow, or the like) and may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link (e.g., of the same egress peer node or a different egress peer node), [0040]. The missing/crossed out limitations will be discussed in view of Jiao.); 
identifying, based at least in part on the received indications, one or more network nodes from the plurality of network nodes that support the routing capability associated with the determined one or more alternative routing criteria (The SDN controller 140 identifies a set of traffic flows on the egress peer node and the egress peer link for which ingress PE device discovery is to be performed (which also may be referred to as a set of traffic flows of interest or, more simply, traffic flows of interest). The traffic flows on the egress peer link may include all of the traffic flows on the egress peer link or a subset of the traffic flows on the egress peer link. The traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link, [0034].FIG. 3, at block 360, the SDN controller selects, based on the per-PE/per-flow bandwidth usage information for the egress peer link, a selected ingress PE device, [0049].);
determining a route for the first set of data packets through the one or more network nodes and communication links that support the routing capability and  (FIG. 3 at block 370, the SDN controller initiates a management action for the selected ingress PE device. The management action that is initiated for the selected ingress PE device may depend on the basis for selection of the selected ingress PE device. The management action may include redirecting traffic of a particular traffic flow from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link associated with the egress peer link, redirecting traffic of multiple traffic flows from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link, or the like, [0050]. The missing/crossed out limitations will be discussed in view of Jiao.); and
propagating (FIG. 2, as indicated by the flow information of flow information table 203 (determined based on the flow information of flow information tables 202), the per-PE/per-flow bandwidth usage information includes an indication that ingress PE device 111-2 is sending 1.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, ingress PE device 111-1 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, ingress PE device 111-2 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, and ingress PE device 111-2 is sending 0.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, [0037]. The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) at each of a plurality of network nodes, wherein each network node supports routing packets according to a uniform routing criterion, indicating over a network one or more routing capabilities supported by the network node, (2) each routing capability being associated with one or more alternative routing criteria to the uniform routing criterion, (3) determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across the network, the one or more alternative routing criteria chosen to conform to a Service Level Agreement (SLA), (4) determining a route for the first set of data packets through the network nodes and the communication links that support the routing capability and satisfies the SLA, (5) propagating the first set of data packets along the determined route.
 However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) at each of a plurality of network nodes, wherein each network node supports routing packets according to a uniform routing criterion, indicating over a network one or more routing capabilities supported by the network node, (2) each routing capability being associated with one or more alternative routing criteria to the uniform routing criterion (For 1 and 2: FIG. 3, in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. The uniform routing criterion is equivalent to a shortest route criteria (using a shortest path algorithm.), (3) determining, at the first node, one or more alternative routing criteria to use to transmit a first set of data packets across a network, the one or more alternative routing criteria chosen to conform to a Service Level Agreement (SLA), (4) determining a route for the first set of data packets through the network nodes and the communication links that support the routing capability and satisfies the SLA (For 3 and 4: If flow data 102 is associated with an existing flow (330-No), controller 110 may determine whether prior transmission of data associated with the existing flow complied with one or more policy rules associated with the flow (block 340). For example, controller 110 may use network data 101 to determine whether characteristics associated with the transmission of the prior flow data satisfied one or more desired criteria (e.g., bandwidth, latency, jitter, transmission time, etc.) associated with the flow. The policy rule and the associated one or more desired transmission criteria may be determine based on, for example, a service level agreement (SLA) associated with source device 140 and/or destination device 150, [0046]. Controller 110 may further identify one or more desired transmission characteristics associated with flow data 102, and controller 110 may select from among the available network nodes 130 and connections 121 to combine to form path 105 that satisfies the one or more desired transmission characteristics. For example, controller 110 may identify an SLA associated with source device 140 and/or destination device 150, and controller 110 may identify a path 105 within network 120 that satisfies the SLA, [0050]. The SLA is relate with the latency measurement.), (5) propagating the first set of data packets along the determined route (The controller 110 may monitor known transmissions associated with different applications and select paths for these transmission based on various criteria, such as managing bandwidth, customer SLAs, minimizing system operation costs, etc., [0055]. FIG. 4, controller 110 may select a path for routing flow data based on the selected policy (block 450), [0059]. FIG. 3, if flow data 102 is associated with an existing flow (330-No) and the prior transmission of data associated with the existing flow complied with the one or more policy rules (block 340-Yes), flow data 102 may be transmitted via the path used for prior transmission for the flow (block 350), [0047].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 9, claim 9 comprises substantially similar limitations as claimed in claim 1, claimed as a system to perform the steps of clam 1.
Regarding claim 9, Ould-Brahim discloses a system for configurable traffic routing comprising (Fig. 2 discloses the mechanism of a network comprising a controller which configured to discover set of ingress PE devices providing traffic to an egress PE devices): 
a plurality of network nodes, each network node including a network interface, a non-transitory memory and one or more processors coupled with the non-transitory memory (At least some of the functions discussed herein as software methods may be implemented within hardware, for example, as circuitry that cooperates with the processor to perform various functions. Portions of the functions/elements described herein may be implemented as a computer program product wherein computer instructions, when processed by a computer, adapt the operation of the computer such that the methods and/or techniques described herein are invoked or otherwise provided. Instructions for invoking the various methods may be stored in fixed or removable media (e.g., non-transitory computer-readable media), transmitted via a data stream in a broadcast or other signal bearing medium, and/or stored within a memory within a computing device operating according to the instructions, [0078].), 
wherein each network node supports routing packets according to a (The communication system 100, includes the network 110, the network 120, the network 130, and the SDN controller 140. The SDN controller 140 is configured to discover a set of ingress PE devices (illustratively, a set of ingress PE devices 111) providing traffic to an egress peer link of an egress peer node (illustratively, egress peer link 122 associated with egress BR 119-1 or egress peer link 132 associated with egress BR 119-2) for a set of traffic flows, [0032]. The flow information associated with the egress peer link may be received by the SDN controller 140 from the egress peer node, determined by the SDN controller 140 based on information received by the SDN controller 140 from the egress peer node (e.g., based on processing of flow statistics received from the egress peer node), or the like, as well as various combinations thereof. In at least some embodiments, in which the egress peer node provides the flow information to the SDN controller 140, the configuration of the egress peer node by the SDN controller 140 to collect flow statistics and provide the flow information and the providing of the flow information to the SDN controller 140 may be based on a control protocol (e.g., OpenFlow, BGP FlowSpec, Netflow or the like), [0034]. Examiner interpreted flow statistics (Flow information table 201, 202, 203 etc.) of each router as routing capabilities. The missing/crossed out limitations will be discussed in view of Jiao.), and wherein each network node transmits an indication of the supported routing capabilities on the network interface (The network 110 is configured, based on EPE, such that each of the ingress PE devices 111 is associated with one of the egress BRs 119 such that the one of the egress BRs 119 with which the respective ingress PE device 111 is associated is an egress peer node for the respective ingress PE device 111. In the network 110, the egress BR 119-1 is the primary egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3…In the network 110, the egress BR 119-2 is available as an alternate egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3, [0023]. FIG. 2, as indicated by the flow information of flow information table 201, the SDN controller 140 identifies the top three traffic flows, in terms of bandwidth consumption, on egress peer link 122 of egress BR 119-1. The top three traffic flows include a first traffic flow (which is indicated by a source/destination IP address pair of 1.1.1.0/24) for which egress peer link 122 of egress BR 119-1 supports 2.5 M, a second traffic flow (which is indicated by a source/destination IP address pair of 2.2.1.0/24) for which egress peer link 122 of BR 119-1 supports 2 M, and a third traffic flow (which is indicated by a source/destination IP address pair of 3.3.1.0/24) for which egress peer link 122 of BR 119-1 supports 1 M, [0034].); 
a communications network with links interconnecting the plurality of network nodes in a physical topology (Fig. 2 discloses the network nodes in a physical topology exchanging communication messages regarding flow statistics, flow tables, source and destination information.); 
the system further including a criterion determination module, a node/link determination module, and a route determination module (Fig. 6 discloses a computer which has a processor/memory and cooperating element to perform the determination steps, I/O device to perform the transmitting/receiving functions, identify paths/links etc.); 
wherein the criterion determination module is configured to determine one or more operator-defined routing criteria to transmit a set of data packets across a network, wherein the one or more operator-defined routing criteria are associated with a routing capability, and wherein the one or more operator-defined routing criteria enable conformance to (The SDN controller 140 may initiate a management action to attempt to alleviate the congestion on the egress peer link due to the traffic flow. The SDN controller 140 may select, from the set of ingress PE devices that are contributing to congestion of the given traffic flow on the egress peer link, a selected ingress PE device sending traffic to the egress peer link for the given traffic flow (e.g., the ingress PE device sending the most traffic to the egress peer link for the given traffic flow, the ingress PE device sending the next-to-most traffic to the egress peer link for the given traffic flow, or the like) and may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link (e.g., of the same egress peer node or a different egress peer node), [0040]. The missing/crossed out limitations will be discussed in view of Jiao.); 
wherein the node/link determination module is configured to identify network nodes and communication links in the network that satisfy the routing capability (The SDN controller 140 identifies a set of traffic flows on the egress peer node and the egress peer link for which ingress PE device discovery is to be performed (which also may be referred to as a set of traffic flows of interest or, more simply, traffic flows of interest). The traffic flows on the egress peer link may include all of the traffic flows on the egress peer link or a subset of the traffic flows on the egress peer link. The traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link, [0034].FIG. 3, at block 360, the SDN controller selects, based on the per-PE/per-flow bandwidth usage information for the egress peer link, a selected ingress PE device, [0049].); and 
wherein the route determination module is configured to use the one or more operator-defined routing criteria to identify a route for data packets through the network nodes and the communication links that support the routing capability and (FIG. 3 at block 370, the SDN controller initiates a management action for the selected ingress PE device. The management action that is initiated for the selected ingress PE device may depend on the basis for selection of the selected ingress PE device. The management action may include redirecting traffic of a particular traffic flow from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link associated with the egress peer link, redirecting traffic of multiple traffic flows from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link, or the like, [0050]. The missing/crossed out limitations will be discussed in view of Jiao.); 
wherein the system is operable to configure the network nodes and the communication links corresponding to the route identified by the route determination module (FIG. 2, as indicated by the flow information of flow information table 203 (determined based on the flow information of flow information tables 202), the per-PE/per-flow bandwidth usage information includes an indication that ingress PE device 111-2 is sending 1.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, ingress PE device 111-1 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, ingress PE device 111-2 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, and ingress PE device 111-2 is sending 0.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, [0037]. The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) each network node supports routing packets according to a uniform routing criterion, and is further configured to support routing capabilities, each routing capability being associated with one or more operator-defined criteria, (2) the criterion determination module is configured to determine one or more operator-defined routing criteria to transmit a set of data packets across a network, wherein the one or more operator-defined routing criteria are associated with a routing capability, and wherein the one or more operator-defined routing criteria enable conformance to a Service Level Agreement (SLA), (3) the route determination module is configured to use the one or more operator-defined routing criteria to identify a route for data packets through the network nodes and the communication links that support the routing capability and conform to the SLA, (4) the system is operable to configure the set of network nodes and links corresponding to the route identified by the route determination module to exchange a first set of packets traversing the system using the identified route.
 However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) each network node supports routing packets according to a uniform routing criterion, and is further configured to support routing capabilities, each routing capability being associated with one or more operator-defined criteria (FIG. 3, in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. The uniform routing criterion is equivalent to a shortest route criteria (using a shortest path algorithm.), (2) the criterion determination module is configured to determine one or more operator-defined routing criteria to transmit a set of data packets across a network, wherein the one or more operator-defined routing criteria are associated with a routing capability, and wherein the one or more operator-defined routing criteria enable conformance to a Service Level Agreement (SLA), (3) the route determination module is configured to use the one or more operator-defined routing criteria to identify a route for data packets through the network nodes and the communication links that support the routing capability and conform to the SLA (For 2 and 3: If flow data 102 is associated with an existing flow (330-No), controller 110 may determine whether prior transmission of data associated with the existing flow complied with one or more policy rules associated with the flow (block 340). For example, controller 110 may use network data 101 to determine whether characteristics associated with the transmission of the prior flow data satisfied one or more desired criteria (e.g., bandwidth, latency, jitter, transmission time, etc.) associated with the flow. The policy rule and the associated one or more desired transmission criteria may be determine based on, for example, a service level agreement (SLA) associated with source device 140 and/or destination device 150, [0046]. Controller 110 may further identify one or more desired transmission characteristics associated with flow data 102, and controller 110 may select from among the available network nodes 130 and connections 121 to combine to form path 105 that satisfies the one or more desired transmission characteristics. For example, controller 110 may identify an SLA associated with source device 140 and/or destination device 150, and controller 110 may identify a path 105 within network 120 that satisfies the SLA, [0050]. The SLA is relate with the latency measurement.), (4) the system is operable to configure the set of network nodes and links corresponding to the route identified by the route determination module to exchange a first set of packets traversing the system using the identified route (The controller 110 may monitor known transmissions associated with different applications and select paths for these transmission based on various criteria, such as managing bandwidth, customer SLAs, minimizing system operation costs, etc., [0055]. FIG. 4, controller 110 may select a path for routing flow data based on the selected policy (block 450), [0059]. FIG. 3, if flow data 102 is associated with an existing flow (330-No) and the prior transmission of data associated with the existing flow complied with the one or more policy rules (block 340-Yes), flow data 102 may be transmitted via the path used for prior transmission for the flow (block 350), [0047].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 17, Ould-Brahim discloses a non-transitory computer-readable medium containing instructions which, when executed by one or more processors (At least some of the functions discussed herein as software methods may be implemented within hardware, for example, as circuitry that cooperates with the processor to perform various functions. Portions of the functions/elements described herein may be implemented as a computer program product wherein computer instructions, when processed by a computer, adapt the operation of the computer such that the methods and/or techniques described herein are invoked or otherwise provided. Instructions for invoking the various methods may be stored in fixed or removable media (e.g., non-transitory computer-readable media), transmitted via a data stream in a broadcast or other signal bearing medium, and/or stored within a memory within a computing device operating according to the instructions, [0078].): 
at each of a plurality of network nodes, each network node supporting routing packets according to (The communication system 100, includes the network 110, the network 120, the network 130, and the SDN controller 140. The SDN controller 140 is configured to discover a set of ingress PE devices (illustratively, a set of ingress PE devices 111) providing traffic to an egress peer link of an egress peer node (illustratively, egress peer link 122 associated with egress BR 119-1 or egress peer link 132 associated with egress BR 119-2) for a set of traffic flows, [0032]. The flow information associated with the egress peer link may be received by the SDN controller 140 from the egress peer node, determined by the SDN controller 140 based on information received by the SDN controller 140 from the egress peer node (e.g., based on processing of flow statistics received from the egress peer node), or the like, as well as various combinations thereof. In at least some embodiments, in which the egress peer node provides the flow information to the SDN controller 140, the configuration of the egress peer node by the SDN controller 140 to collect flow statistics and provide the flow information and the providing of the flow information to the SDN controller 140 may be based on a control protocol (e.g., OpenFlow, BGP FlowSpec, Netflow or the like), [0034]. Examiner interpreted flow statistics (Flow information table 201, 202, 203 etc.) of each router as routing capabilities. The missing/crossed out limitations will be discussed in view of Jiao.), each routing capability being associated with a one or more operator-defined alternative routing criteria (The network 110 is configured, based on EPE, such that each of the ingress PE devices 111 is associated with one of the egress BRs 119 such that the one of the egress BRs 119 with which the respective ingress PE device 111 is associated is an egress peer node for the respective ingress PE device 111. In the network 110, the egress BR 119-1 is the primary egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3…In the network 110, the egress BR 119-2 is available as an alternate egress peer node for each of the ingress PE devices 111-1, 111-2, and 111-3, [0023]. FIG. 2, as indicated by the flow information of flow information table 201, the SDN controller 140 identifies the top three traffic flows, in terms of bandwidth consumption, on egress peer link 122 of egress BR 119-1. The top three traffic flows include a first traffic flow (which is indicated by a source/destination IP address pair of 1.1.1.0/24) for which egress peer link 122 of egress BR 119-1 supports 2.5 M, a second traffic flow (which is indicated by a source/destination IP address pair of 2.2.1.0/24) for which egress peer link 122 of BR 119-1 supports 2 M, and a third traffic flow (which is indicated by a source/destination IP address pair of 3.3.1.0/24) for which egress peer link 122 of BR 119-1 supports 1 M, [0034].); 
receive, by a first network node, the indications regarding the routing capabilities supported by each of the plurality of network nodes (The traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link. The per-flow bandwidth information may be based on flow statistics which may be collected for the traffic flows on the egress peer node and the egress peer link, [0034]. This technique is used for receiving, by a first node, the indications regarding the routing capabilities supported by each of the plurality of network nodes.); 
determine, at the first network node, one or more operator-defined alternative routing criteria to use to route a first set of data packets across a network, the one or more operator-defined alternative routing criteria chosen to conform a path of the first set of data packets to  (The SDN controller 140 may initiate a management action to attempt to alleviate the congestion on the egress peer link due to the traffic flow. The SDN controller 140 may select, from the set of ingress PE devices that are contributing to congestion of the given traffic flow on the egress peer link, a selected ingress PE device sending traffic to the egress peer link for the given traffic flow (e.g., the ingress PE device sending the most traffic to the egress peer link for the given traffic flow, the ingress PE device sending the next-to-most traffic to the egress peer link for the given traffic flow, or the like) and may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link (e.g., of the same egress peer node or a different egress peer node), [0040]. The missing/crossed out limitations will be discussed in view of Jiao.); 
identify, based at least in part on the received indications, one or more network nodes from the plurality of network nodes that support the routing capability associated with the determined one or more operator-defined alternative routing criteria (The SDN controller 140 identifies a set of traffic flows on the egress peer node and the egress peer link for which ingress PE device discovery is to be performed (which also may be referred to as a set of traffic flows of interest or, more simply, traffic flows of interest). The traffic flows on the egress peer link may include all of the traffic flows on the egress peer link or a subset of the traffic flows on the egress peer link. The traffic flows may be the top N (N≥1) traffic flows on the egress peer link, which may be measured in terms of bandwidth. The SDN controller 140 may identify the set of traffic flows on the egress peer link based on flow information associated with the egress peer link. The flow information associated with the egress peer link may include per-flow bandwidth information that includes, for each of the traffic flows, an indication of the amount of bandwidth of the respective traffic flow that is supported by the egress peer link, [0034].FIG. 3, at block 360, the SDN controller selects, based on the per-PE/per-flow bandwidth usage information for the egress peer link, a selected ingress PE device, [0049].); 
determine a route for the first set of data packets through the one or more network nodes and communication links that supports the routing capability and (FIG. 3 at block 370, the SDN controller initiates a management action for the selected ingress PE device. The management action that is initiated for the selected ingress PE device may depend on the basis for selection of the selected ingress PE device. The management action may include redirecting traffic of a particular traffic flow from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link associated with the egress peer link, redirecting traffic of multiple traffic flows from being provided from the selected ingress PE device to the egress peer link to being provided from the selected ingress PE devices to an alternate egress peer link, or the like, [0050]. The missing/crossed out limitations will be discussed in view of Jiao.); and 
propagate (FIG. 2, as indicated by the flow information of flow information table 203 (determined based on the flow information of flow information tables 202), the per-PE/per-flow bandwidth usage information includes an indication that ingress PE device 111-2 is sending 1.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, ingress PE device 111-1 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, ingress PE device 111-2 is sending 1 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 1.1.1.0/24, and ingress PE device 111-2 is sending 0.5 M of data to the egress peer link 122 of the egress BR 119-1 for traffic flow 2.2.1.0/24, [0037]. The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) at each of a plurality of network nodes, each network node supporting routing packets according to a uniform routing criterion, indicate one or more routing capabilities supported by the network node, (2) determine, at the first network node, one or more operator-defined alternative criteria to use to route a first set of data packets across a network, the one or more operator-defined alternative criteria chosen to conform the path of the first set of data packets to a Service Level Agreement (SLA), (3) determine a route for the first set of data packets through the network nodes and the communication links that supports the routing capability and controls the latency using at least one operator-defined criterion, (4) propagate the first set of data packets along the determined route.
 However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) at each of a plurality of network nodes, each network node supporting routing packets according to a uniform routing criterion, indicate one or more routing capabilities supported by the network node (FIG. 3, in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. The uniform routing criterion is equivalent to a shortest route criteria (using a shortest path algorithm.), (2) determine, at the first network node, one or more operator-defined alternative criteria to use to route a first set of data packets across a network, the one or more operator-defined alternative criteria chosen to conform the path of the first set of data packets to a Service Level Agreement (SLA), (3) determine a route for the first set of data packets through the network nodes and the communication links that supports the routing capability and satisfies the SLA using at least one operator-defined routing criterion (For 2 and 3: If flow data 102 is associated with an existing flow (330-No), controller 110 may determine whether prior transmission of data associated with the existing flow complied with one or more policy rules associated with the flow (block 340). For example, controller 110 may use network data 101 to determine whether characteristics associated with the transmission of the prior flow data satisfied one or more desired criteria (e.g., bandwidth, latency, jitter, transmission time, etc.) associated with the flow. The policy rule and the associated one or more desired transmission criteria may be determine based on, for example, a service level agreement (SLA) associated with source device 140 and/or destination device 150, [0046]. Controller 110 may further identify one or more desired transmission characteristics associated with flow data 102, and controller 110 may select from among the available network nodes 130 and connections 121 to combine to form path 105 that satisfies the one or more desired transmission characteristics. For example, controller 110 may identify an SLA associated with source device 140 and/or destination device 150, and controller 110 may identify a path 105 within network 120 that satisfies the SLA, [0050]. The SLA is relate with the latency measurement.), (4) propagate the first set of data packets along the determined route (The controller 110 may monitor known transmissions associated with different applications and select paths for these transmission based on various criteria, such as managing bandwidth, customer SLAs, minimizing system operation costs, etc., [0055]. FIG. 4, controller 110 may select a path for routing flow data based on the selected policy (block 450), [0059]. FIG. 3, if flow data 102 is associated with an existing flow (330-No) and the prior transmission of data associated with the existing flow complied with the one or more policy rules (block 340-Yes), flow data 102 may be transmitted via the path used for prior transmission for the flow (block 350), [0047].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
 Regarding claim 2, 10, and 18, Ould-Brahim and Jiao teach all the claim  limitations of claims 1, 9 and 17 above respectively; and Ould-Brahim further teaches wherein the route taken by the first set of data packets traversing the network is different than a second route taken by a second set of data packets traversing the network, the second route (The communication system 100, includes the network 110, the network 120, the network 130, and the SDN controller 140. The SDN controller 140 is configured to discover a set of ingress PE devices (illustratively, a set of ingress PE devices 111) providing traffic to an egress peer link of an egress peer node (illustratively, egress peer link 122 associated with egress BR 119-1 or egress peer link 132 associated with egress BR 119-2) for a set of traffic flows, [0032]. The SDN controller 140 may initiate a management action to attempt to alleviate the congestion on the egress peer link due to the traffic flow. The SDN controller 140 may select, from the set of ingress PE devices that are contributing to congestion of the given traffic flow on the egress peer link, a selected ingress PE device sending traffic to the egress peer link for the given traffic flow (e.g., the ingress PE device sending the most traffic to the egress peer link for the given traffic flow, the ingress PE device sending the next-to-most traffic to the egress peer link for the given traffic flow, or the like) and may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link (e.g., of the same egress peer node or a different egress peer node), [0040]. The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the route taken by the first set of data packets traversing the network is different than a second route taken by a second set of data packets traversing the network, the second route calculated using at least one non-SLA-conforming routing criterion. 
However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) the route taken by the first set of data packets traversing the network is different than a second route taken by a second set of data packets traversing the network, the second route calculated using at least one non-SLA-conforming routing criterion (FIG. 3, controller 110 (and/or network node 130-A) may determine whether received flow data 102 is associated with a new flow or an existing flow (block 330). For example, controller 110 may determine, e.g., based on contents of a routing table and/or forwarding table associated with one or more network nodes 130, whether a session has previously been established between source device 140 and destination device 150 and, if so, whether flow data 102 is associated with the previously routed session, [0045]. FIG. 3, if flow data 102 is associated with a new flow (330-Yes) or the prior transmission of data associated with the existing flow failed to comply with the one or more policy rules (block 340-No), controller 110 may determine a new path 105 that includes connections 121 and network nodes 130 within network 120 for carry flow data 102 (block 360), [0048]. In block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. A shortest path routing criteria (using a shortest path algorithm) is equivalent to one non-SLA-conforming criterion.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 3, 11, and 19, Ould-Brahim and Jiao teach all the claim  limitations of claims 2, 10, and 18 above respectively; and Ould-Brahim further teaches wherein (The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the al least one on-SLA-conforming routing criterion is the uniform criterion.
However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) the at least one non-SLA-conforming routing criterion is the uniform criterion (criterion (FIG. 3, in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. A shortest path criterion is equivalent to a non-SLA-conforming routing criterion or an uniform criterion. 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 4, Ould-Brahim and Jiao teach all the claim  limitations of claim 1 above; and Ould-Brahim further teaches wherein  (The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the uniform routing criterion is a shortest path criterion.
However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) the uniform routing criterion is a shortest path criterion (FIG. 3, in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. The uniform criterion is equivalent to a shortest path criteria (using a shortest path algorithm.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 12, Ould-Brahim and Jiao teach all the claim  limitations of claim 1 above; and Ould-Brahim further teaches wherein (The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the at least one non-SLA-conforming criterion is a shortest path criterion. 
However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) the at least one non-SLA-conforming criterion is a shortest path criterion (FIG. 3, in block 360, controller 110 may further select path 105 from among the available network nodes 130 and connections 121. For example, controller 110 may apply various logic rules to select path 105, such as to load balance within network 120. For example, controller 110 may provision network nodes 130 to route flow data 102 to destination device 150 based on a load balancing algorithm, such as by routing flow data among different to network nodes 130 that are selected using a round robin algorithm, a least load first algorithm (e.g., routing the packet to an available network node 130 processing the least amount of traffic, routing the traffic via a connection 121 carrying the least amount of traffic, etc.), a shortest path algorithm (e.g., a series of network nodes 130 that provides the shortest, quickest, least costly, etc. route to a destination device), etc., [0049]. The non-SLA-conforming criterion is equivalent to a shortest path criteria (using a shortest path algorithm.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 5, 13, and 20, Ould-Brahim and Jiao teach all the claim  limitations of claims 1, 9 and 17 above respectively; and Ould-Brahim further teaches wherein (The missing/crossed out limitations will be discussed in view of Jiao.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the SLA relates to a latency measurement.
However, Jiao discloses, in analogous art, the missing/crossed limitations comprising: (1) the SLA relates to a latency measurement (If flow data 102 is associated with an existing flow (330-No), controller 110 may determine whether prior transmission of data associated with the existing flow complied with one or more policy rules associated with the flow (block 340). For example, controller 110 may use network data 101 to determine whether characteristics associated with the transmission of the prior flow data satisfied one or more desired criteria (e.g., bandwidth, latency, jitter, transmission time, etc.) associated with the flow. The policy rule and the associated one or more desired transmission criteria may be determine based on, for example, a service level agreement (SLA) associated with source device 140 and/or destination device 150, [0046]. Controller 110 may further identify one or more desired transmission characteristics associated with flow data 102, and controller 110 may select from among the available network nodes 130 and connections 121 to combine to form path 105 that satisfies the one or more desired transmission characteristics. For example, controller 110 may identify an SLA associated with source device 140 and/or destination device 150, and controller 110 may identify a path 105 within network 120 that satisfies the SLA, [0050]. The SLA is relate with the latency measurement.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Jiao in order to make a more effective method by associating bulk applications with the policy to achieve desired bandwidth and packet drop levels, associates messaging applications with the policy to achieve desired latency/delay and transmission time values and associates multimedia applications with the policy to achieve the desired bandwidth and jitter levels, see (Jiao, [0013], [0015], [0030], [0055]).
Regarding claim 8 and 23, Ould-Brahim and Jiao teach all the claim  limitations of claims 1 and 17 above respectively; and Ould-Brahim further teaches wherein two or more network nodes from the plurality of network nodes each receive the indications from other network nodes regarding the routing capabilities supported by other network nodes (The flow information associated with the egress peer link may be received by the SDN controller 140 from the egress peer node (e.g., where the egress peer node is configured to collect and process flow statistics for traffic flows traversing the egress peer node in order to determine the flow information), determined by the SDN controller 140 based on information received by the SDN controller 140 from the egress peer node (e.g., based on processing of flow statistics received from the egress peer node), or the like, as well as various combinations thereof. In at least some embodiments, in which the egress peer node provides the flow information to the SDN controller 140, the configuration of the egress peer node by the SDN controller 140 to collect flow statistics and provide the flow information and the providing of the flow information to the SDN controller 140 may be based on a control protocol (e.g., OpenFlow, BGP FlowSpec, Netflow or the like). In at least some embodiments, in which the egress peer node provides flow statistics to the SDN controller 140 for use by the SDN controller to determine the flow information, the configuration of the egress peer node by the SDN controller 140 to collect flow statistics and provide the flow statistics to the SDN controller 140 may be based on a flow statistics collection protocol (e.g., Netflow IPFIX or the like), a control protocol (e.g., OpenFlow, BGP FlowSpec, or the like), or the like, as well as various combinations thereof, [0034].); and 
wherein each network node from the two or more network nodes determines a forwarding entry for each alternative routing capability based in part upon the indications received from other network nodes (The flow information of flow information table 202-1 associated with ingress PE device 111-1, the SDN controller 140 determines, for each of the traffic flows traversing the egress peer link 122 of the egress BR 119-1 that is sourced from the ingress PE device 111-1, an indication of an amount of bandwidth of that traffic flow that is sent from ingress PE device 111-1 to the egress peer link 122 of the egress BR 119-1 (e.g., for the traffic flow denoted using 1.1.1.0/24 the ingress PE device 111-1 sends 1 M of data to the egress peer link 122 of the egress BR 119-1 and for the traffic flow denoted using 2.2.1.0/24 the ingress PE device 111-1 sends 1.5 M of data to the egress peer link 122 of the egress BR 119-1).  Similarly, in the example of FIG. 2, as indicated by the flow information of flow information table 202-2 associated with ingress PE device 111-2, the SDN controller 140 determines, for each of the traffic flows traversing the egress peer link 122 of the egress BR 119-1 that is sourced from the ingress PE device 111-2, an indication of an amount of bandwidth of that traffic flow that is sent from the ingress PE device 111-2 to the egress peer link 122 of the egress BR 119-1 (e.g., for the traffic flow denoted using 1.1.1.0/24 the ingress PE device 111-2 sends 1 M of data to the egress peer link 122 of the egress BR 119-1 and for the traffic flow denoted using 2.2.1.0/24 the ingress PE device 111-2 sends 0.5 M of data to the egress peer link 122 of the egress BR 119-1, [0036].)
 Regarding claim 16, Ould-Brahim and Jiao teach all the claim  limitations of claim 9 above; and Ould-Brahim further teaches wherein more than one node includes a node/link determination module and a route determination module (FIG. 1 depicts a communication system. FIG. 6 discloses a computer which has a processor/memory and cooperating element to perform the determination steps, I/O device to perform the transmitting/receiving functions, identify paths/links etc.).
 Claims 6, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Brahim et al. (US 20180167458 A1, henceforth “Ould-Brahim”) and in view of Jiao (US 20160234099, henceforth “Jiao”) and further in view of Tserkovny et al. (US 20080301053, henceforth “Tserkovny”).
Regarding claim 6, 14, and 21, Ould-Brahim and Jiao teach all the claim  limitations of claims 1, 9 and 17 above respectively; and Ould-Brahim further teaches wherein (The missing/crossed out limitations will be discussed in view of Tserkovny.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the SLA relates to a supported level of encryption for the set of data packets.
However, Tserkovny discloses, in analogous art, the missing/crossed limitations comprising: (1) the SLA relates to a supported level of encryption for the set of data packets (FIG. 4 is a flow diagram illustrating exemplary processing associated with managed peer-to-peer services in network 200. Management hub 150 may receive the information from provider 270 and consumer 280 via the proxies (act 410), [0032]. The received information may include SLA information associated with communications between provider 270 and consumer 280 or other information identifying parameters associated with an expected service, such as an expected QoS associated with communications between these entities, [0033]. The management hub 150 may perform security related processing, such as encryption, decryption, providing digital signatures, etc. The particular level or depth of these services, such as the particular level of encryption, may be based on the agreed upon SLA between provider 270 and consumer 280, [0034].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Tserkovny in order to make a more effective method by enabling management hub 150 to facilitate communications sessions for a large number of subscribers in an efficient manner, see (Tserkovny, [0053].).
Claims 7, 15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Brahim et al. (US 20180167458 A1, henceforth “Ould-Brahim”) and in view of Jiao (US 20160234099, henceforth “Jiao”) and further in view of Mermoud et al. (US 20150332155, henceforth “Mermoud”).
Regarding claim 7, 15, and 22, Ould-Brahim and Jiao teach all the claim  limitations of claims 1, 9 and 17 above respectively; and Ould-Brahim further teaches wherein  (The missing/crossed out limitations will be discussed in view of Mermoud.).
As noted above, Ould-Brahim is silent about the aforementioned missing/crossed limitations of: (1) the SLA relates to a type of application corresponding to the set of data packets.
However, Mermoud discloses, in analogous art, the missing/crossed limitations comprising: (1) the SLA relates to a type of application corresponding to the set of data packets (The selection parameters 428 may operate to ensure that, based on a particular application type, the corresponding traffic is routed over different paths such that all applications continue to meet their SLAs, [0068]. So, the SLA relates to the type of application corresponding to the set of data packets.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ould-Brahim’s method by adding the teachings of Mermoud in order to make a more effective method by ensuring that all application service level agreement being met at all times in a network and performing actions without human intervention to dynamically adapt a network behavior, see (Mermoud, [0062].).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411